Exhibit 99.1 Boom Spring International Limited and Subsidiary Consolidated Financial Statements December 31, 2008 and 2007 TABLE OF CONTENTS Page Report of Independent Registered Public Accounting Firm F-2 Financial Statements Consolidated Balance Sheets F-3 Consolidated Statements of Operations and Comprehensive Income F-4 Consolidated Statements of Stockholders’Equity F-5 Consolidated Statements of Cash Flows F-6 Notes to the Consolidated Financial Statements F-7 ~ F-13 F-1 Report of Independent Registered Public Accounting Firm To the Board of Directors and shareholders of Boom Spring International Limited We have audited the accompanying consolidated balance sheets of Boom Spring International Limited andsubsidiary ("the Company") as of December 31, 2008 and 2007, and the related statements of operations and comprehensive income, changes in stockholders’ equity, and cash flows for the year ended December 31, 2008 and for the period from October 2, 2007 (inception) to December 31, 2007. The Company's management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Company as of December 31, 2008 and 2007, and the results of its operations and its cash flows for the year ended December 31, 2008 and for the period from October 2, 2007 (inception) to December 31, 2007, in conformity with accounting principles generally accepted in the United States of America. /s/ Bernstein & Pinchuk LLP New York, NY April 3, 2009 F-2 Boom Spring International Limited and Subsidiary Consolidated Balance Sheets December 31, 2008 2007 USD USD Assets Current assets: Cash and cash equivalents 14,085 130,104 Accounts receivable 2,442,112 - Other receivables 159,407 - Inventory 27,749 - Prepaid expenses 15,159 - Development stage cost - 170 Total current assets 2,658,512 130,274 2,658,512 130,274 Liabilities and Stockholders’ Equity Current liabilities: Accounts payable 20,238 - Accruals and other payables 57,541 - Amount due to stockholder 15,221 80,274 Total current liabilities 93,000 80,274 Stockholders’equity: Common stock($1 par value; 50,000shares authorized, issued and outstanding) 50,000 50,000 Unappropriated retained earnings 2,518,049 - Accumulated other comprehensive loss (2,537 ) - Total stockholders’ equity 2,565,512 50,000 2,658,512 130,274 See notes to the consolidated financial statements F-3 Boom Spring International Limited and Subsidiary Consolidated Statements of Operations and Comprehensive Income 2008 For the period from October 2, 2007 (inception) to December 31, 2007 USD USD Sales 6,235,422 - Cost of sales 3,342,363 - Gross margin 2,893,059 - Operating expenses: Research and development expenses 181,444 - Selling expenses 71,062 - General and administrative expenses 96,379 - 348,885 - Income from operations 2,544,174 - Otherexpenses: Financial expenses (24,662 ) - Other expenses (32 ) - (24,694 ) - Income before income tax expense 2,519,480 - Income tax expense 1,431 - Net income 2,518,049 - Foreign currency translation loss (2,537 ) - Comprehensive income 2,515,512 - Earnings per share– basic and diluted 50.36 - Weighted average number of shares outstanding-basic and diluted 50,000 N/A See notes to the consolidated financial statements F-4 Boom Spring International Limited and Subsidiary Consolidated Statements of Stockholders’ Equity Common stock Unappropriated retained earnings Accumulated other comprehensive income Total stockholders’ equity USD USD USD USD Balance at October2, 2007 (inception) - Sale of common stock 50,000 - - 50,000 Balance atDecember 31, 2007 50,000 - - 50,000 Net income - 2,518,049 - 2,518,049 Foreign currency translation adjustment - - (2,537 ) (2,537 ) Balance atDecember 31, 2008 50,000 2,518,049 (2,537 ) 2,565,512 See notes to the consolidated financial statements F-5 Boom Spring International Limited and Subsidiary Consolidated Statements of Cash Flows 2008 For the period from October 2, 2007 (inception) to December 31,2007 USD USD Cash flows from operating activities Net income 2,518,049 - Adjustments to reconcile net income to cash (used in) provided by operating activities: Accounts receivable (2,442,112 ) - Other receivables (159,407 ) - Prepaid expenses (15,159 ) - Inventory (27,749 ) - Development stage cost 170 (170 ) Accounts payable 20,238 - Accrualsand other payables 57,541 - Amount due to stockholder (65,053 ) 80,274 Net cash (used in)provided by operating activities (113,482 ) 80,104 Cash flows from financing activities Sale of common stock - 50,000 Effect of exchange rate fluctuationon cash and cash equivalents (2,537 ) - Net (decrease) increase in cash and cash equivalents (116,019 ) 130,104 Cash and cash equivalents at beginning of the period 130,104 - Cash and cash equivalents at end of the period 14,085 130,104 Supplemental disclosure of cash flow information: Cash paid during the period for Interest - - Income taxes 637 - See notes to the consolidated financial statements F-6 Boom Spring International Limited and Subsidiary Notes to the Consolidated Financial Statements 1. Organization and principal activities Boom Spring International Limited (“Boom Spring”) is a holding company that was incorporated in BritishVirginIsland (“BVI”) on October 2, 2007. The registered capital is USD50,000, of which 77.5% is owned by Mr. Shing Ho Eric Cheung and 22.5% is owned by Mr. Shaoping Lu. Boom Spring started its operation from May 2008. Shengtang Glass Craftworks Design Limited (“Shengtang”),a wholly-owned subsidiary ofBoom Spring,was established in the People’s Republic of China (the “PRC”)on May 8, 2008. Hereinafter, Boom Spring and Shengtang are collectively referred to as the “Company”. The Companyis principally engaged in designing and selling of glass products that comprise festival gifts, home decorations and exclusive craftworks.Boom Spring is mainly responsible for the sales of glass products to international markets, while Shengtang is responsible for designing and purchasing glass products from certain suppliers in the PRC. 2. Summary of significant accounting policies (a) Basis of presentation The accompanying consolidated financial statements have been presented in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”). The consolidated financial statements include the accounts of the Company.All significant intercompany balances and transactions have been eliminated. (b) Fiscal year end date The Company’s fiscal year end is December 31. (c) Foreign currency transactions and translation The functional currency of Boom Spring is the United States Dollar (“USD”), whereas the functional currency of Shengtang is the Renminbi (“RMB’). Transactions denominated in currencies other than the functional currency are translated into the functional currency at the exchange rates prevailing at the dates of the transactions.The resulting exchange differences are included in the determination of net income for the respective periods. For financial reporting purposes, the financial statements of Shengtang, which are prepared using the RMB, are translated into the Company’s reporting currency, the USD. Shengtang’s assets and liabilities are translated using the exchange rate at each balance sheet date.Revenue and expenses are translated using average rates prevailing during the reporting period. Adjustments resulting from the translation are recorded as a separate component of accumulated other comprehensive income in stockholders’equity. Since the RMB is not a fully convertible currency, all foreign exchange transactions of Shengtang involving RMB must take place either through the People’s Bank of China (“PBOC”) or other institutions authorized to buy and sell foreign exchange.The exchange rates adopted for foreign exchange transactions of Shengtang are the rates of exchange quoted by the PBOC. F-7 Boom Spring International Limited and Subsidiary Notes to the Consolidated Financial Statements (d) Use of estimation The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes.Actual results could differ from those estimates. (e) Cash and cash equivalents Cash and cash equivalents represent cash on hand and deposits held at call with banks.
